Title: Notes and Queries concerning Proposed Removal of Convention Troops, [1779?]
From: Jefferson, Thomas
To: 



[1779?]

General heads of enquiry.Situation of barracks.
Their distance from navigation. The roads leading to them. Their direction, soil or bottom. The water courses to be crossed. What obstruction. What circumstances when troops came. 3[. . . .] Is there any other situation accessible by roads which cannot be worked into mire or waters which cannot be raised. Did one night’s rain ever render impassable 2 days. Is there any water course to obstruct if Q.M. will avail himself of navigation. Health. Deaths among prisoners. Garrison. Water. Wood. Soil.
Provisions.
Flour. Whence supplied. Westward. How much. By whom brought. Eastward. From what places. How much. Might not all from this quarter be supplied from Richmond.
Pork. How much necessary. Whence.
Beef. How much necessary. Whence.
Forage. How many waggons necessary for flour if navigation  neglected. How many if navigation used. How many officers entitled to forage. And how many waggons will supply it. How many waggons will furnish wood to garrison. Are Convention troops furnished with wood ready waggoned. How many waggons would do this. For what other purposes waggons wanted, and how many. Whence is forage supplied. What has been general price this year wheat, corn, rye, oats. By whom extravagant prices given. What prospect as to forage in the neighborhood this year. As to quantity—compared with last year. As to price.
Will this year’s crop be short in any article necessary for troops but flour. What ought the transportation of that to amount to at this post. Would difference between transportation to this post, and to any other equal expence of removal and new bar[racks.] Can they be removed to any country not liable to the accident of a short crop, and from which same cause may not drive them. Is it best to send flour to another country and then send the troops after it to eat it, or to deliver it here at short hand. Could the forage, now applied to their support, be […]ed to the grand army, if these troops are removed.
Expence of removal.
Cost of new barracks. Picquets. Transportation.
Garrison.
How many enlisted during continuance in Albemarle. How many during continuance in Virginia.
Inconvenience to Convention troops.
Gardens. Are there many. How furnished with vegetables. Are the prisoners attentive to them.
Poultry.
Officers. Those who have rented houses &c. What expences have they been at. Those who have built or purchased barracks. Would they (Officers and men) wish to remove.
Advantage of their being here, to this Commonwealth.
What sum of money weekly is expended by the Convention troops. What is the amount of the weekly pay and subsistence of the Garrison.
Mr. Aylett.
What provision did he make for troops on their road.
What provision had he made against their arrival here.

By whom has the provision been purchased on which the troops have subsisted.
Is he chargeable with any circuity of transportation of the provisions.
Has he had provisions brought by cheapest methods. Particularly on the hoof?
Has he directed or forbidden any particular feilds of purchase.
How has he laid off his districts of purchase and to what places do the supplies from each go.
How often has he been at this post.
What have been the losses of provision. Through what causes.
Have his proceedings encouraged or discouraged the vicinities of the post to raise forage &c. Particularly has he not constantly kept up the idea of speedy removal of troops.
What are his present orders for purchase. For bringing from his stores.
What stock of provision on hand.
What prospect of immediate supply.
Mr. Finnie
What number of waggons does he employ for this post.
How many are Continental. How many on daily hire.
What number of batteaux or canoes does he employ.
How often has he been at this post. What stay has he made each time.
Does his personal knowlege of the vicinities of the barracks enable him to give an opinion as to the supplies of forage they may yeild.
